 In the Matter of ROWE-JORDAN FURNITURE CORPORATION,EMPLOYERandUPHOLSTERERS INTERNATIONAL UNION OF N.A.-A. F. OF L.,PETITIONERCase No. 5-R-2945SUPPLEMENTAL DECISIONANDORDERJanuary 17, 1919On November 6, 1947, pursuant to a Decision and Direction ofElection issued by the Board on August 20, 1947,1 and pursuant totwo Orders issued, respectively, on August 27, 1947, and on October20, 1947, which amended the Direction of Election, an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Fifth Region.Upon the conclusionof the election, a Tally of Ballots was furnished the parties.TheTally shows that 88 ballots were cast in the election, and that all ofthem were challenged.On February 18, 1948, the Board, having considered the Petitioner'sObjections and Contentions Concerning Challenged Ballots whichwere filed on November 14, 1947, the Regional Director's Report onObjections and Challenged Ballots which was issued on December 19,1947, and the Petitioner's Exceptions to the Regional Director's Re-port which were filed on January 7, 1948, directed that a hearing beheld for the purpose of resolving the issues with respect to thechallenged ballots.Thereafter, pursuant to notice duly served upon the parties, a hear-ing was held at Salem, Virginia, on April 13 and 14, 1948, before ahearing officer of the Board. The Employer and the Petitioner ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The hearing officer's rulings made at the hear-ing were free from prejudicial error and are hereby affirmed.After1 74 N L.R B. 1261.81 N. L.R. B., No. 28.190 ROWE-JORDAN FURNITURE CORPORATION191the hearing, both the Employer and the Petitioner submitted briefsto the Board.Upon the record made at the hearing on April 13 and 14, 1948, andupon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTA. The amendment of the Direction of ElectionThe Decision and Direction of Election which the Board issuedon August 20, 1947, directed, in the usual language, that an electionbe held "not later than thirty (30) days from the date of this Direc-tion," among employees "who were employed during the pay-rollperiod immediately preceding the date" of the Direction.The payroll thus established as determinative was the pay roll for the periodending August 17, 1947.The Decision and Direction of August 20, 1947, was issued a fewdays before the effective date of the then recently enacted Labor Man-agement Relations Act.Accordingly, in order to permit the Peti-tioner to comply with the filing requirements of Section 9 of theamended Act, the Board, on August 27, 1947, issued an Order Amend-ing Direction of Election, which extended the time for holding theelection until "not later than ninety (90) days" after August 20, 1947.2The Employer, thereafter, by Exceptions and a Motion,3 protestedthe Board's extension of the time for holding the election, and re-quested that the petition be dismissed or, in the alternative, that theBoard change the August 17 eligibility date established by its Decisionand Direction of Election. In support of its Motion, the Employeralleged, in substance, that a strike of its employees had occurred sincethe issuance of the Direction of Election, that strikers had been re-placed, and that, as a result, the August eligibility date would notassure an election among a representative group of employees.TheBoard thereupon, on October 20, 1947, issued a Supplemental OrderAmending Direction of Election, in which it denied without preju-dice the Employer's Exceptions and Motion; and further amendedthe Direction of Election by adding the words : "The Regional Di-rector is herewith instructed to insert in the Notice of Election the fol-lowing language : 'All persons employed during the pay-roll periodimmediately preceding the date of this Order in the unit hithertofound appropriate by the Board for the purposes of collective bar-The extension in this case was not unique;the Board,as a matter of course andwithout application therefor,issued similar orders in all like pending cases in order togive to other labor organizations a similar opportunityto satisfythe amended Act.3The Employer'sExceptions were filed on September 2, 1947 ; its'Motion was filed onOctober 17, 1947. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining may present themselves at the polling place to vote under chal-lenge in order that the Board may resolve questions of eligibility'." 4The pay roll indicated by this language was the Employer's pay rollfor the period ending October 19, 1947.B. The strike of September 30,1947Shortly after the effective date of the Labor Management RelationsAct, the Petitioner complied with the filing requirements of Section9 (f) and (h) enacted thereby.The parent American Federationof Labor, however, with which the Petitioner is affiliated, did not socomply.Therefore, under the then effective ruling of the GeneralCounsel, an election could not be held under Board auspices.Thusdenied the election it was seeking, the Petitioner requested the Em-ployer to agree that the question concerning the representation of itsemployees be resolved by an election conducted by an agency other thanthis Board.The Employer refused.Thereupon, the Petitioner, onSeptember 30, 1947, called a strike.Approximately 60 of the Em-ployer's 90 employees responded to the strike call.The strike continued through the month of October.Meanwhile, asa result of the Board's decision inMatter of Northern Virginia Broad-casters, Inc.,5in which the Board overruled the interpretation of theGeneral Counsel on the necessity of compliance by the American Fed-eration of Labor in this type of case, the Regional Director pro-ceeded with arrangements for an election.At a conference of theparties called by the Regional Director to work out details of theelection procedure, the Petitioner, on October 23, 1947, offered to endthe strike if the Employer would reinstate all strikers without lossof benefits or rights.The Employer refused such offer, stating thatsome of the strikers had been replaced.Subsequently, on October 30,1947, the strikers held a meeting at which they voted to call off thestrike; and, on October 31, 1947, two groups of strikers appeared atthe Employer's plant for the purpose of going to work.The Em-ployer informed some of these persons that they had been replaced;and informed others that they had not been replaced and that theywould be informed, if they so desired, when openings were availablefor them.4This language in fact appeared in the Notice of Election prepared thereafter by theRegional Director.5 75 N. L.R. B. 11.The decision was announced on October7, 1947. ROWE-JORDAN FURNITURE CORPORATION193C. The replacement of strikers and the election of November 6, 1947Throughout the month of October 1947, the Employer hired newemployees as replacements for the strikers.By this means plant pro-duction, which dropped to the operation of one assembly line in theearly days of the strike, was restored to three lines by the time thestrike ended on October 31.6 In making the replacements, the Em-ployer rated the strikers on the basis of their ability and length ofservice; thus those strikers with the least service and least ability werereplaced first, and those with the greatest length of service and themost ability were the last to be replaced.The Employer, however,did not inform the workers so hired that they were replacements forstrikers.For that reason, uncertainty developed among new em-ployees as to their job tenure which caused the Employer to call twoemployee meetings during the course of the strike, at each of whichthe Employer informed the new workers that they were permanentemployees and that, when the strike ended, their jobs would not bejeopardized by the strikers.No evidence was adduced by the Peti-tioner to show that workers hired as replacements for strikers wereemployed only in a temporary capacity,7 and we find that in fact theywere hired as permanent employees, and thereby permanently re-placed striking employees."As noted above, an election was conducted on November 6, 1947, andall the 88 ballots which were cast were challenged either by the"The following are the approximate number of employees employed by the Employer atvarious pertinent dates in 1947:August17September 30October 19November 27590831061The Petitionerquestionsthe validityand the permanency of the replacements becausethe Employer did not produceits original books and pay-roll records,and because therecord does not show for how long after the electionthe replacements remained in theemploy of theEmployer;and further contends that the fact of replacement is belied bothby the Employer's assertion at the original hearing in this proceeding that the numberof its personnel was expanding,and by itshelp-wanted advertisements which appearedafter theelection.We do not agree with the Petitioner.Althoughthe recordregrettablycontains much secondary evidence with respect to thereplacement of the strikers, the direct testimony of the Employer's president on the subjectis ample anduncontradicted ;the Petitioner,moreover,did not exercise its privilege ofsubpoenaingthe Employer's books and records, and it abandoned its request for evidenceregarding the status of the replacementsat the timeof the hearing, when the Employerassertedthat it wouldfurnish such evidence but required time in which to prepare it.Nor, as a matter of principle, do we believethat because a business is in the processof increasing its personnel,an Employer should be denied the privilege of showing, aswe think has been shownhere, thatstrikers have been replaced.Accordingly, we donot find theEmployer'shelp-wantedadvertisements to be irreconcilable with its demon-strationthat thestrikers were replaced.8 In view of the disposition of this case,the names of the strikers and their replacementsare not listed in this Decision. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer or by the Board agent.The 88 challenged ballots fall intofour groups:1.The ballots of 18 persons, challenged by the Board agent, whowere employed during both the August 17 and October 19 pay-rollperiods.2.The ballots of 21 persons, challenged by the Employer, who wereemployed during the pay-roll period of August 17, and who, we find,were strikers who had been permanently replaced prior to the election.3.The ballots of 8 persons, challenged by the Employer, who werehired by the Employer subsequent to August 17, and who, we find,were strikers who had been permanently replaced prior to the election.4.The ballots of 41 persons, challenged by the Board agent, whowere hired subsequent to August 17 as replacements for strikers, andwhose names appear on the pay roll of October 19.ConclusionsThe Petitioner, asserting that the August 17, 1947, pay roll is decisiveas to eligibility, contends that only persons in challenge groups 1 and2, above, are eligible voters.It thus asks the Board to sustain thechallenges to the ballots of persons who replaced striking employees,and argues, in effect, that strikers who were permanently replacedare nevertheless entitled to vote in the election because they wereousted as the result of a series of acts impelled by the subsequentlyreversed decision of the General Counsel.The Employer, on theother hand, asserts that the Board's Supplemental Order of October20, 1947, made its October 19 pay roll controlling as to eligibility, andcontends that only persons in challenge groups 1 and 4, above, areeligible voters.The Employer thus contends that strikers who werepermanently replaced prior to the election are ineligible, and asks theBoard to overrule the challenges to the ballots of permanent replace-ments who were hired after August 17 but before October 19 .9We donot agree entirely with either the Petitioner or the Employer.Section 9 (c) (3) of the Act provides, in part, that: "Employeeson strike who are not entitled to reinstatement shall not be eligibleto vote."InMatter of The Pipe Machinery Company,"a case whichalso involved a question concerning the eligibility of replaced strikersto vote in an election, the Board construed this language of Section9 (c) (3) to mean that economic strikers who have been permanentlyAt the Aprilhearing and again in its brief, the Employer renewed an earlier motionto dismiss the petition on grounds previously asserted.The earlier motion had been deniedby the Board "without prejudice."In view of the disposition of the case on other grounds,we do not here pass upon the Employer'smotion.10 79 N. L.R. B. 1322. ROWE-JORDAN FURNITURE CORPORATION195replaced are no longer eligible to vote in a representation election."That construction is controlling in this case, although the Petitionerwould have us hold differently because, unlike the situation in thePipe Machinerycase where a strike occurred before an eligibility datehad been chosen, the strike at the Employer's plant occurred after theBoard had directed an election and established an eligibility date.Admittedly, the application here of the principle of thePipe Machin-erycase deprives replaced strikers of the privilege of voting becauseof events which transpired after the Board's original Direction ofElection, events, moreover, which were set in motion by the GeneralCounsel's ruling, but we see nothing in the language of the Act to causeus to hold otherwise.The Board, in other like situations, frequentlytakes cognizance of events which occur after a Direction of Electionhas issued : thus, as a matter of course, the Board does not permitvoting by employees who quit or are discharged for cause prior to thedate of an election, although they may have been otherwise eligiblewhen an eligibility date was designated.We, therefore, find thatstrikers who have been permanently replaced prior to the election arenot eligible voters, and for that reason hereby sustain the challengesto the ballots of the persons in challenge groups 2 and 3.It does not follow, however, that because strikers who have beenpermanently replaced prior to the election date are ineligible to vote,their replacements are thereby made eligible voters.Section 9 (c)(3) of the Act deals only with the eligibility of strikers, and not withthe eligibility of their replacements.The eligibilty of the replace-ments, therefore, can be determined only by reference to the Board'sDirection of Election and the subsequent Orders entered herein.Wesee nothing in the language of the Supplemental Order of October 20,1947, as set forth above, to support the contention of the Employerthat it effected a change in the August 17 eligibility date establishedby the Board's Decision and Direction of Election, and made eligiblepersons hired after August 17 whose names appeared on the Em-ployer's October 19 pay roll.The October 20 Supplemental Order,which was made upon the Employer'sex parterecital of alleged factsconcerning which the Board had no direct knowledge, was a deviceemployed by the Board to facilitate the expeditious resolution of the"After theApril hearing,the Petitionerfiled charges,in Case No5-CA-85,allegingthat the Employer refused to bargain with the Petitioner,that certain of the strikerswere refused reinstatement,and that others were penalized by the Employer because oftheir membership in, and activities on behalf of, the Petitioner.On October 8, 1948, theRegional Director declined to issue a complaint because of insufficient evidence ; and, noappeal having been taken,the case was closed on October 26, 1948.No further contention has been madethat thestrike at the Employer's plant was causedby the Employer'sunfair labor practices;and we, moreover,are precluded from findingin a representation proceeding that such was the nature of the strike.Matter of TimesSquare Stores Corporation,79 N. L.R. B. 361.829595-50-vol 81--14 196DECISIONS OF NATIONALLABOR RELATIONS BOARDexisting question concerning representation, and was not designed to,and in fact did not, effect a change in eligibility dates.12We, there-fore, hereby sustain the challenges to the ballots of persons in group 4.The parties are agreed, and we concur, that the remaining ballots,those of persons whose names appeared on both the August 17 andOctober 19 pay rolls, are the valid ballots of persons who were other-wise eligible on the date of the election.Accordingly, we overrulethe challenges to the ballots of persons in group 1.However, as theseare the ballots of only 18 employees in a unit with a normal comple-ment of such greater magnitude 13 and which, moreover, appears tohave been expanding considerably both at the time of the election andfor several months thereafter, we shall not direct that these ballotsbe opened and counted.Accordingly, under all the circumstances, wehereby set aside the election, and shall dismiss the petition.14ORDERIT IS HEREBY ORDERED that the petition be,and it hereby is, dis-missed.CHAIRMAN HERZOG took no part in the consideration of the aboveSupplemental Decision and Order.12 See,for example,Matter of H 0. Canfield Company,76 N L.R. B. 606,andMatterof Solar Electric Corporation,77 N. L R B 414,where the Board permitted strikers andtheir replacementsto votesubject to challenge and the subsequent determination of theirstatus by appropriate investigation.13See footnote 6,supra.14The requests by the Employer and the Petitioner for oral argument are denied, inas-much as the record,the Regional Director'sReport,and the various briefs,motions,objections,and exceptions filed by the parties, in our opinion,adequately present theissues and the positions of the parties.